United States Court of Appeals
                       For the First Circuit

No. 09-2673

                           JULIO VÁSQUEZ,

                            Petitioner,

                                     v.

                        ERIC H. HOLDER, JR.,
                          ATTORNEY GENERAL,

                            Respondent.



                            ERRATA SHEET

     The opinion of this Court issued on February 16, 2011, is
amended as follows:

     On page   16,   footnote   9,    line   4,   replace   "relief"   with
"removal"